Citation Nr: 0701935	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2004.  This matter was 
originally on appeal from rating decisions in September 2000 
and November 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Board notes that in April 2000, the RO received the 
veteran's claim for service connection for his back and neck 
as well as for diverticulitis.  Thus, the issues on appeal 
were originally characterized by the RO as back condition, 
neck condition, and diverticulitis.  However, the lumbar 
spine and cervical spine issues were recharacterized by the 
RO as degenerative disc disease of the lumbar and cervical 
spines.  As the medical evidence of record includes multiple 
diagnoses of the veteran's spine condition, the issues have 
been recharacterized as shown above.     

In September 2006, the veteran submitted additional evidence.  
The representative's November 2006 Appellant's Brief includes 
a signed written waiver of the RO's initial consideration of 
this additional evidence.  

The issues of entitlement to service connection for a lumbar 
spine disability and entitlement to service connection for a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT
The veteran does not have diverticulitis that is related to 
active service.

CONCLUSION OF LAW

Diverticulitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2004 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a 
gastrointestinal examination and an orthopedic examination, 
readjudicated the issues, and issued a Supplemental Statement 
of the Case (SSOC).  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
December 2004 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in April 2001, January 2002, and June 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although all the letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2006.
  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2001 and January 2002 letters informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA, effectively informing him to provide any relevant 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   The June 2006 
letter advised how VA assigns disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in March 2005. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of diverticulitis is factually shown 
during service.  The Board concludes it was not.  

The service medical records indicate that he was seen in 
September 1958 with a stomach ache, in January 1965 with 
diarrhea, in October 1965 for stomach cramps, in November 
1965 with epigastric pain diagnosed as nervous gastritis, in 
June 1967 with pain in left inguinal area and epigastrium 
with nausea and vomiting, in January 1968 for intermittent 
pain in left inguinal region for past 3 months, in April 1971 
with burning pain in stomach for one month and diarrhea for 1 
week, in November 1971 with burning in stomach after eating, 
in November 1977 with persistent diarrhea, in May 1978 with 
moderately severe cramps, in June 1978 with loose stools and 
burning in stomach and then gastroenteritis followed by mid-
abdomen burning sensation, and in January 1979 with mid-
epigastric burning pain and diarrhea and nausea.  However, 
the veteran was never diagnosed with diverticulitis while in 
service.  The Board notes that examinations conducted in 
April 1958, November 1960, September 1963, August 1964, July 
1966, September 1973, July 1975, September 1977, October 
1978, and June 1980 all evaluated the veteran's abdomen and 
viscera as normal.  In fact, in the Reports of Medical 
History completed in conjunction with almost all of the 
examinations noted above, the veteran denied ever having 
stomach or intestinal trouble.     

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In fact, a 
statement submitted by the veteran and received by the RO in 
April 2000 noted, "In December 1991 I suffered severe pain 
in my right lower abdomen and was [h]ospitalized at Patterson 
Army Hospital 2 December 1991 and discharged 9 December 1991.  
The diagnosis was acute Diverticulitis."  Treatment reports 
from Patterson Army Hospital show a diagnosis of 
diverticulitis in December 1991 which was noted to have 
resolved rapidly.  In light of the lack of any relevant 
history reported between 1980 and 1991, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  
The Board notes that at the March 2005 VA examination, it was 
noted that the veteran had no symptoms of diverticulitis at 
that time.  The March 2005 VA examiner, in an April 2005 
email, noted that the veteran was asymptomatic of diverticula 
disease when he saw him previously for VA examination.  
However, the veteran has subsequently submitted current 
evidence of diverticulitis.  In fact, the veteran submitted 
additional evidence in September 2006 which indicates that 
the veteran was hospitalized on August 24, 2006 with acute 
diverticulitis, and underwent a colon resection.  The 
Operative Report notes preoperative and postoperative 
diagnosis of perforated diverticulitis.  An August 2006 
History and Physical Examination report note a past medical 
history remarkable for diverticular disease as well as a bout 
of diverticulitis several years prior.  The Discharge Summary 
diagnosis was acute diverticulitis with microperforation with 
abscess.

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  However, there is no 
medical evidence of a relationship between the current 
disability and military service.  The March 2005 VA examiner 
noted that there was no history of acute diverticulitis in 
the military service or after the acute episode in 1991.  The 
VA examiner opined that there was no relationship with the 
veteran's diverticulitis and its origin during the military 
service.  The examiner stated that diverticulosis and 
diverticulitis are extremely uncommon in persons under 40 
years of age and they become more common as the person grows 
older.  

The veteran's representative argues in his November 2005 
Brief that the rationale contained in the VA examination 
lacks the scientific basis needed to buttress the conclusions 
reached and that the Board should assign very limited, if 
any, probative value to it.  The Board notes that the March 
2005 VA examiner rendered his opinion only after reviewing 
the veteran's claims file, examining the veteran, and 
referencing clinical findings from the veteran's medical 
history.  In addition, the Board notes that the veteran has 
provided no contrary medical opinion.

The Board notes that an important factor which also weighs 
against the veteran's claim is that the medical evidence does 
not show treatment or diagnosis of these problems until a 
number of years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application. 


ORDER

Entitlement to service connection for diverticulitis is 
denied.


REMAND

With respect to the issues of entitlement to service 
connection for a lumbar spine disability to include as 
secondary to service-connected disability, and entitlement to 
service connection for a cervical spine disability, this case 
must be remanded for additional evidentiary development.  The 
appellant is currently receiving disability benefits from the 
Social Security Administration (SSA).  VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

With respect to the veteran's lumbar spine disability, in 
support of his claim, the veteran submitted a November 2005 
statement from, Dr. RBS, the veteran's treating physician who 
noted that the veteran required surgery for treatment of 
lumbar spondylosis and that this is an arthritic condition 
caused by repetitive and chronic stress to the spine.  Dr. 
RBS stated that it was his opinion that having arthritic 
knees with an altered gait has added to this stress and, 
therefore, contributed to his spinal condition.  The RO 
requested an opinion concerning the relationship between the 
veteran's service-connected bilateral knee condition and his 
lumbar spine condition.  The VA examiner who conducted the VA 
examination in March 2005 simply stated, "... the service-
connected bilateral knee condition is less likely than not 
the cause of his lumbar spine condition."  However, the 
examiner failed to provide a reason for this opinion.  The 
Board, therefore, concludes that an additional addendum is 
required which includes a more detailed discussion of the 
reasons for his opinion.  In addition, the Board notes that 
the VA examiner diagnosed only degenerative disc disease of 
the cervical spine and degenerative disc disease of 
lumbosacral spine with multiple ruptured disc and multiple 
levels of foraminal encroachment as well as thecal 
encroachment reflected on previous myelogram.  Spondylosis 
was not diagnosed.  The Board, therefore, also concludes that 
all diagnoses of the veteran's lumbar spine disability should 
be addressed in the addendum. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.
   
2.  The claims file should be returned to 
the VA examiner who conducted the March 
2005 VA orthopedic examination.  The 
examiner should be asked to provide all 
diagnoses relating to the veteran's 
lumbar spine symptoms and to provide a 
more detailed discussion of why he found 
that it was unlikely that the veteran's 
lumbar spine disability was related to 
his service-connected knee disabilities.  
It would be helpful if the examiner would 
comment on whether the veteran has an 
altered gait due to his service connected 
bilateral knee disability, and, if so, 
what affect, if any, this altered gait 
would have on his low back disability.

If that examiner is not available, then 
another examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has any identified low back 
disability that is etiologically related 
to his active service or is proximately 
due to or been chronically worsened by 
his service connected bilateral knee 
disability.  If there is need for 
additional examination to answer the 
question, then the veteran must be 
afforded a new VA examination to 
ascertain the etiology of his lumbar 
spine disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with offering an 
opinion and/or examination, and the 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  It would be helpful if 
the examiner would comment on whether the 
veteran has an altered gait due to his 
service connected bilateral knee 
disability, and, if so, what affect, if 
any, this altered gait would have on his 
low back disability.
 
3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


